 

invao '
l- cLERK, u.S. nimmer CoURT

  
    

 

 

 

 

 

,, § mo cAL\FoRN\A

§Z§¥§§§%`.STS\O mequ
, \/`/ .
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA, ‘ . CASE NUMBER
PLAIN'HFF, -
v v ellan/):wx»/M;

 

' - ' ` oRDER FoR coNTRIBUTIoN
lz'”\”c‘/l` ad lof ToWARDs ATToRNEY’s FEES

18 U.S.C. § 3006A(f)

 

DEFENDANT(S).

en nn l , w a defendant p san 5 //e)@ _
submitted a financial affidavit in support of defendants request for appointment of counsel without payment of

fees. After review of the affidavit, the court finds that the defendant has the present ability to make a contribution y
towards his/her attorney's fees.

[:] did not submit a financial affidavit, but appeared without counsel

Subject to this order of contribution, the Court hereby appoints /\MO\L/pq/ l-L`_l\.!- l b FPD

as counsel for the defendant -
l:l until further notice.
for these proceedings only.

The defendant is ordered to pa towards attorney’s fees in accordance with the schedule of payments set forth below:
A total sum of$ §D . h
mile not later than 3 )\.§ l q/o \ q

[:_] due in monthly payments of $` beginning

 

 

[:l Monthly payments of $' to commence on
and to continue until final disposition of this case.

 

l:l Other

 

. All cashier’s checks and/or money orders must be made payable to: CLERK, U.S. DISTRICT COURT and mailed
to: United States District Court, Central District of California, 255 East Temple Street, Suite TS~134, Los Angeles,
California 90012, Attn: Fiscal Section. Your name and case number must be included on the cashier’s check or money
order. ~ .

This order is subject to reconsideration by the Court. The defendant is advised that he/she may be required, based
upon his/her then present ability, to contribute a greater or lesser amount of money for attorney’s fees upon
reconsideration by the Court. '

W\N l.to\¢t

 

 

Dated ‘ ' Ux'i'it"ed States _B_~l__<s_t-§_i-_e_t:}§_<§lge / Magistrate ]udge
cc: Clerk's O_[fic°

clA \

FPD ,

PSA

 

CR'26 (05/18) ORDER FOR CONTRIBUTION TOWARDS ATTORNEY’S FEES

